NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             SEP 02 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

DAHL TUG & BARGE INC, a                          No. 10-36170
Washington corporation,
                                                 D.C. No. 2:09-cv-00756-JCC
              Plaintiff - Appellee,

  v.                                             MEMORANDUM*

CASHMAN EQUIPMENT
CORPORATION, a Massachusetts
corporation,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Western District of Washington
                  John C. Coughenour, District Judge, Presiding

                      Argued and Submitted August 29, 2011
                               Seattle, Washington

Before: HAWKINS, McKEOWN, and BEA, Circuit Judges.

       Cashman Equipment Corporation (“Cashman”) appeals the award of

outstanding charter fees and interest that the district court found Cashman incurred

from April 16, 2009 to May 26, 2009. Because the parties are familiar with the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
facts of the case, we repeat them here only as necessary to explain our decision.

We affirm.1

      The fees were incurred by Cashman pursuant to Cashman’s charter of the

vessel Triton from Dahl Tug. The contract called for Cashman to pay $6,000 for

each day the vessel was “on hire.” The vessel was delayed in port in Amelia,

Louisiana while the parties negotiated for the sale of the vessel and then delayed

again while Dahl prepared the vessel to leave port after the purchase negotiations

ended. The district court found that these interruptions in service “were not caused

solely by Dahl’s fault” and therefore did not relieve Cashman of its obligation to

pay hire.

      This court “review[s] de novo an admiralty court’s conclusions of law, and

review[s] for clear error an admiralty court’s findings of fact.” Crowley Marine

Servs., Inc. v. Maritrans, Inc., 530 F.3d 1169, 1173 (9th Cir. 2008) (internal

citations omitted). On clear error, we will reverse only if the district court’s

conclusions are “illogical, implausible, or without support in inferences that may

be drawn from the facts in the record.” United States v. Hinkson, 585 F.3d 1247,

1251 (9th Cir. 2009) (en banc)).



      1
       This case arises under our federal admiralty jurisdiction, see 28 U.S.C.
§ 1332–1333, and we have appellate jurisdiction pursuant to 28 U.S.C. § 1291.
                                           2
       Under that standard, we affirm the district court’s findings of fact. Emails

sent by the owner of Dahl Tug to Cashman state the vessel would be back “on

hire” when the repairs were completed and the vessel was ready to return to

service. This correspondence supports the district court’s conclusion that Dahl did

not intend to waive hire fees for the entire period of the vessel’s inspection, but

rather intended the waiver to last until the tug was ready to set sail again. Cashman

contends that these emails from Dahl were mere puffery during the period of

negotiations, but Cashman points to no specific record evidence that would allow

us to overturn the district court’s contrary finding under the standard quoted from

Hinkson, supra.

      The district court’s conclusion that Dahl prosecuted the voyage with

reasonable dispatch after the purchase negotiations broke down is similarly

sufficiently supported by the record. Fred Dahl testified that, from May 6 to 26,

2009, the vessel’s departure was delayed because Dahl Tug had to prepare the

Triton following Cashman’s disassembly of the ship during purchase inspections.

The district court found the delay in manning the vessel for its return not to be

unreasonable in light of the conflicting messages Cashman had given to Dahl and

the fact that Cashman hired away the vessel’s captain when the Triton was nearly




                                           3
ready to leave Louisiana. These factual findings by the district court do not

provide a basis for reversal under said Hinkson standard.

      Finally, the district court’s legal interpretation of the charter party was

correct. The parties agreed in writing that Dahl would not provide an absolute

warranty of seaworthiness. Instead, as the district court properly held, Dahl had to

exercise only “due diligence” in maintaining the vessel. The charter party also

provided that hire would be suspended only as a result of breakdowns or

interruptions in service caused solely by Dahl’s fault. The district court thus

correctly concluded that hire continued during disruptions in service for which

Cashman was partially or wholly responsible.

      For the foregoing reasons, the district court’s decision is AFFIRMED.




                                           4